Citation Nr: 0216368	
Decision Date: 11/14/02    Archive Date: 11/25/02

DOCKET NO.  96-39 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for the 
service connected temporomandibular joint dysfunction.

2.  Entitlement to an increased (compensable) rating for the 
service connection right ear hearing loss prior to March 9, 
2000. 

2.  Entitlement to a rating in excess of 10 percent for the 
service connected bilateral hearing loss from March 9, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from March 1953 to March 1957.

This appeal arises from rating decisions of the Chicago, 
Illinois Regional Office (RO).  The case was remanded from 
the Board to the RO in January 2000 for additional 
development of the evidence.  The issues on remand at that 
time were entitlement to a rating in excess of 20 percent for 
temporomandibular joint dysfunction and entitlement to a 
compensable evaluation for right ear hearing loss.

By rating decision in May 2002, service connection was 
granted for hearing loss of the left ear and a 10 percent 
evaluation was assigned for bilateral hearing loss effective 
from March 9, 2000.  

The Board also notes that the issues of service connection 
for the neck, a seizure disorder, esophageal reflux, a neck 
disability pursuant to the provisions of 38 U.S.C.A. § 1151, 
a left knee disability pursuant to the provisions of 
38 U.S.C.A. § 1151, a right shoulder disability pursuant to 
the provisions of 38 U.S.C.A. § 1151 and entitlement to 
service connection for a low back disability pursuant to the 
provisions of 38 U.S.C.A. § 1151 were denied in the January 
2000 Board decision as being not well grounded claims.

Thereafter in a supplemental statement of the case issued in 
May 2002, the RO again addressed the above listed service 
connection issues.  It was further noted in the SSOC that due 
to the change in the law (VCAA), the Board would have to 
review the January 2000 decision.  This determination is 
flawed as it misinterprets the provisions of the Veterans 
Claims Assistance Act of 2000.  

Section 7 (b)(1) of the VCAA provides that in the case of a 
claim for benefits denied or dismissed as described in 
paragraph (2), the Secretary of the Veterans Affairs shall, 
upon the request of the claimant or on the Secretary's own 
motion, order the claim readjudicated under Chapter 51 of 
such title, as amended by this Act, as if the denial or 
dismissal had not been made.  

If a previously appealed claim is readjudicated under section 
7 (b), the issue arises as to what the claimant must do, if 
anything, to appeal the decision upon readjudication.  In 
VAOPGCPREC 03-2001, it was determined that if readjudication 
under section 7 (b) is timely initiated, the first 
readjudication of the claim must be made by the agency of 
original jurisdiction.  If the claimant wishes to appeal the 
decision made on readjudication, he or she must file a timely 
notice of disagreement with the decision, even if the 
original decision had been appeal.  The Board of Veterans' 
Appeals need not vacate any prior Board decision on a claim 
being readjudicated under section 7 (b).

Upon review of the facts and relevant law in this case, the 
Board finds that readjudication, under section 7 (b), of the 
service connection issues denied in the January 2000 Board 
decision has been raised.  In the current procedural posture, 
the Board does not have jurisdiction over these issues as 
they have not been readjudicated by the RO in the first 
instance followed by the filing of a timely notice of 
disagreement by the claimant.  Accordingly, pursuant to 
Chairman's Memorandum No. 01-01-16, these issues are hereby 
referred to the RO for readjudication.  






FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's temporomandibular joint dysfunction is 
manifested by interincisinal range of temporomandibular 
articulation including inter-incisinal range of 0 to 33 mm., 
left lateral excursion of 0 to 23 mm., and right lateral 
excursion of 0 to 24 mm., which interferes with speech and 
mastication and approximates severe displacement of the 
mandible.  

3.  Prior to March 9, 2000, the veteran's right ear hearing 
loss was manifested by an average pure tone threshold, in 
decibels, at 500, 1,000, 2,000, 3,000 and 4,000 Hertz of 61.  
The left ear was not service connected.

4.  Prior to March 9, 2000, the veteran had Level II hearing 
loss in the right ear and Level I hearing loss in the left 
ear based on average pure tone threshold and speech 
discrimination.  These findings are consistent with a 
noncompensable evaluation.

5.  From March 9, 2000, the veteran's bilateral hearing loss 
was manifested by an average pure tone threshold, in 
decibels, at 500, 1,000, 2,000, 3,000 and 4,000 Hertz of 74 
in the right ear and 70 in the left ear.  Speech 
discrimination ability was 84 percent in the right ear and 92 
percent in the left ear.  

6.  From March 9, 2000, the veteran has Level III hearing 
loss in the right ear and Level II hearing loss in the left 
ear based on average pure tone threshold and speech 
discrimination.  These findings are consistent with a 
noncompensable evaluation

7.  From March 9, 2000, for the right ear, the veteran has a 
pure tone threshold of 30 or less at 1000 hertz and a pure 
tone threshold of 70 or more at 2000 hertz.

8.  From March 9, 2000, the veteran had Level VI hearing loss 
in the right ear based on average puretone threshold alone 
and Level II hearing loss in the left ear based on average 
pure tone threshold and speech discrimination.  These 
findings are consistent with a 10 percent evaluation, but no 
more. 

9.  Exceptional factors such as marked interference with 
employment or frequent periods of hospitalization due to the 
veteran's claims have not been demonstrated and the 
application of the regular schedular standards is not 
impractical.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
20 percent for the service connected temporomandibular joint 
dysfunction have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§  3.321, 4.1, 4.2, 4.7, Diagnostic Codes 
9904, 9905 (2001).

2.  The criteria for the assignment of a compensable 
evaluation for the service connected right ear hearing loss 
prior to March 9, 2000 have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§  3.321, 4.1, 4.2, 4.7, 4.85, 4.86 
Diagnostic Code 6100 (2001).

3.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service connected bilateral 
hearing loss from March 9, 2000 have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§  3.321, 4.1, 4.2, 
4.7, 4.85, 4.86 Diagnostic Code 6100 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

In November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  The VCAA applies to all 
pending claims for VA benefits and provides, among other 
things, that VA shall make reasonable efforts to notify a 
claimant of relevant evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by VA 
as part of that notice (to include what evidence, if any, 
will be obtained by the claimant, and which evidence, if any, 
will be retrieved by VA).  The VCAA also requires VA to 
assist a claimant in obtaining such evidence.  See 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001). See also 
Quartuccio v. Principi, 16 Vet.App. 183 (2002), where the 
U.S. Court of Appeals for Veterans Claims (Court) addressed 
the duty to notify requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), set forth in 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  As set forth below, the RO's actions 
throughout the course of this appeal have satisfied the 
requirements under the VCAA.  

First, VA has a duty under the VCAA to notify the veteran of 
any information and evidence needed to substantiate and 
complete a claim.  The veteran was informed in the December 
1993, November 1994 and May 2002 rating decisions of the 
evidence needed to substantiate his claims.  He was provided 
an opportunity to submit such evidence.  In the November 1994 
and May 2002 statements of the case, the RO notified the 
veteran of all regulations relating to his claims, informed 
him of the reasons for which it had denied his claims, and 
provided him additional opportunities to present evidence and 
argument in support of his claim.  In addition, the RO sent 
the veteran a VCAA compliance letters in March and May 2001 
in which he was informed as to VA's duty to notify him about 
his claims, VA's duty to assist him in obtaining evidence for 
his claims, what the evidence must show to establish his 
claims, what the evidence must show to establish an increased 
evaluation, what had been done to assist the veteran with his 
claims, and what information or evidence that VA needed from 
the veteran.  The Board finds that the information provided 
to the veteran specifically satisfies the requirements of 
38 U.S.C.A. § 5103 (West Supp. 2001) in that the veteran was 
clearly notified of the evidence necessary to substantiate 
his claim (to include what evidence VA would obtain and what 
evidence the veteran would obtain).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  All available 
VA outpatient treatment records have been obtained.  The 
veteran has been provided with a number of VA examinations 
and the veteran presented testimony before a hearing officer 
at the RO.  In short, VA has fulfilled the duty to assist by 
aiding the veteran in obtaining evidence that relates to his 
claims.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran and that no further action is 
necessary to meet the requirements of the VCAA and the 
applicable regulatory changes published to implement that 
statute.  66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  As such, there 
has been no prejudice to the veteran that would require a 
remand; the veteran's procedural rights have not been 
abridged, and the Board will proceed with appellate review.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).


Factual background

On the authorized VA audiological evaluation in October 1993, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
70
75
85
LEFT
10
15
55
60
60

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 96 in the left were recorded.

On VA dental examination in October 1993, the veteran 
complained of chronic pain of the right TMJ area and 
increased pain of the left TMJ area.  Due to the dental 
condition, the veteran suffered from masticatory 
insufficiency.  The diagnosis was temporomandibular joint 
dysfunction, right greater than left with current improvement 
of condition secondary to splint therapy.  

The veteran testified at a March1995 personal hearing that he 
suffered from severe pain due to right temporomandibular 
joint dysfunction and increasing pain on the left with 
difficulty eating.

On the authorized VA audiological evaluation in March 2000, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
75
95
95
LEFT
25
35
65
80
100

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 92 percent in the left ear.  
The diagnoses were profound sensorineural hearing loss of the 
right and left ears.

On VA dental examination in April 2000, the veteran 
complained of temporomandibular pain and drooling which 
affected his speech.  Functional loss included having 
difficulty eating and speaking in public.  Teeth had been 
replaced with dentures.  Interincisinal range of 
temporomandibular articulation included inter-incisinal range 
of 0 to 33 mm., left lateral excursion of 0 to 23 mm., and 
right lateral excursion of 0 to 24 mm.  There was severe 
mandibular bone loss with a removable prosthesis.  The 
diagnosis was severe temporomandibular dysfunction due to 
occlusion abnormalities and senile bone loss.  


Analysis

The veteran's claims for higher ratings for temporomandibular 
joint dysfunction and for bilateral hearing loss follow the 
assignment of initial disability ratings.  On an original 
claim, the veteran will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation, and such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).   

In Fenderson v. West, 12 Vet App 119 (1999), the Court held 
that the rule from Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) ("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  As this case involves a rating 
assigned in connection with the original grant of service 
connection for temporomandibular joint dysfunction and 
bilateral  hearing loss, the Board will follow the mandates 
of the Fenderson case in adjudicating these claims.

On the other hand, service connection for hearing loss of the 
right ear, prior to March 9, 2000, was evaluated as 
noncompensably disabling under DC6100 of VA's Schedule for 
Rating Disabilities, 38 C.F.R. Part 4.  The degree of 
impairment resulting from a disability is a factual 
determination and generally the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).

With regard to the veteran's request for an increased 
schedular evaluation for hearing loss of the right ear, the 
Board will only consider the factors as enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).

For all of the current claims on appeal, disability 
evaluations are determined by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate 
diagnostic codes identify the various disabilities.  In 
addition, the VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history, and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition.  Schafrath, 1 Vet. App. at 594.  38 
C.F.R. § 4.7 provides that where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.


Increased rating for the right ear prior to March 9, 2000

Evaluations of unilateral defective hearing, in the absence 
of complete deafness in both ears, range from noncompensable 
to 100 percent based on organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold level as measured by a pure tone audiometry tests 
in the frequencies of 1000, 2000, 3000, and 4000 cycles per 
second. 

The rating schedule establishes 11 auditory acuity levels 
designated from Level I for essentially normal auditory 
acuity through Level XI for profound deafness.  38 C.F.R. § 
4.85, Part 4, Diagnostic Codes 6100-6110.  The assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).

During the pendency of this appeal, the VA schedular criteria 
for rating hearing loss were revised.  64 Fed. Reg. 25202- 
25210 (May 11, 1999) (codified at 38 C.F.R. § 4.85 et. seq. 
(2001)).  Appellate review of the revised criteria, effective 
on and after June 10, 1999, reveals that the audiometric 
findings result in the same outcome regardless of whether the 
new criteria or the criteria in effect prior to June 10, 
1999, are used.  As there is no change in the result in this 
issue from the application of the revised rating criteria, 
they may not be said to have a liberalizing effect.

The Board is aware of the veteran's contentions concerning 
his difficulty in hearing.  However, the objective clinical 
evidence of record simply does not support a compensable 
evaluation for his right ear hearing loss disability prior to 
March 9, 2000.  As previously noted, the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  It is also noted that, where service connection is 
in effect for defective hearing in only one ear, in the 
absence of complete bilateral deafness, the non-service- 
connected ear is considered normal.  38 U.S.C.A. § 1160; 
VAOPGCPREC 32-97 (1997).  In this case, there is no evidence 
of complete deafness in the non-service-connected left ear 
prior to March 9, 2000.  

The results from audiometric testing on VA examination in 
October 1993, indicate that the veteran's service-connected 
right ear hearing loss was manifested by an average pure tone 
threshold of 61.  This equates to Level II hearing loss in 
the right ear.  Hearing in the non-service-connected left ear 
is considered normal for rating purposes, and numeric 
designation I is assigned for that ear per the provisions of 
38 C.F.R. § 4.85(f).  These numeric designations in 
combination correspond to a noncompensable evaluation for the 
service connected right ear hearing loss.  See 38 C.F.R. § 
4.85, Table VII, Code 6100.

The requirements of 38 C.F.R. § 4.85 set out the numeric 
levels of impairment required for each disability rating, and 
those requirements are mandatory.  The Board accordingly 
finds that the preponderance of the evidence is against the 
veteran's claim for a compensable evaluation for his right 
ear hearing loss disability prior to March 9, 2000 and the 
appeal is denied.  Since the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is 
inapplicable in this case.


Higher evaluation for bilateral hearing loss from March 9, 
2000

As noted in the introduction, by rating action in May 2002, 
service connection was granted for left ear hearing loss and 
a 10 percent evaluation was assigned for bilateral hearing 
loss from March 9, 2000.  

The results from audiometric testing on VA examination in 
March 2000, indicate that the veteran's service-connected 
right ear hearing loss was manifested by an average pure tone 
threshold of 74 and the service connected left ear hearing 
loss was manifested by an average pure tone threshold of 70.  
This equates to Level III hearing loss in the right ear and 
Level II hearing loss in the left ear.  These numeric 
designations in combination correspond to a noncompensable 
evaluation for the service connected bilateral hearing loss 
from March 9, 2000 under the old rating criteria.  See 38 
C.F.R. § 4.85, Table VII, Code 6100.

However, the provisions of section 4.86 in effect from June 
1999 addresses exceptional patterns of hearing loss.  The 
exceptional patterns addressed in that section are when the 
puretone threshold at 1000, 2000, 3000, and 4000 Hz are each 
55 decibels or more, or when the puretone threshold is 30 
decibels or less at 1000 Hz, and 70 decibels or more at 2000 
Hz.  In this case, on examination in March 2000, the puretone 
threshold for the right ear was 30 decibels at 1000 Hz and 70 
decibels at 2000 Hz.  Accordingly, the new regulations 
dealing with exceptional hearing patterns applies to this 
case and the new criteria are more favorable to his claim.

Section 4.86 (b) provides that in exceptional hearing loss 
cases such as this one, the Roman numeral designation for 
hearing impairment will be determined from either Table VI or 
Table VI a, whichever results in a higher evaluation. 

On evaluation on March 9, 2000, the veteran had Level VI 
hearing loss in the right ear based on average puretone 
threshold alone and Level II hearing loss in the left ear 
based on average pure tone threshold and speech 
discrimination.  These findings are consistent with a 10 
percent evaluation, but no more.  Accordingly, the 
preponderance of the evidence is against the assignment of an 
evaluation in excess of 10 percent for the service connected 
bilateral hearing loss from March 9, 2000.


Increased rating for temporomandibular joint dysfunction

The veteran is currently assigned a 20 percent evaluation 
under the provisions of 38 C.F.R. § 4.150, Diagnostic Codes 
9904-9905.  Since the veteran's claim for an increased 
evaluation has been treated by the RO, in effect, as ongoing 
since he originally filed for entitlement to service 
connection for temporomandibular joint dysfunction, Fenderson 
applies to this issue.

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial process 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  In 
this case, the criteria under Diagnostic Code 9905 changed 
effective February 17, 1994, which is after the date of claim 
in this case.  Therefore, the Board must also consider the 
rating criteria in effect before the change of regulations.

Under current rating criteria and those in effect prior to 
February 17, 1994, the evaluation of malunion of the mandible 
under 38 C.F.R. § 4.150, Diagnostic Code 9904 [malunion of 
mandible] is based upon the degree of motion and relative 
loss of masticatory function. Slight displacement of the 
mandible warrants a noncompensable evaluation, while moderate 
displacement is required for a 10 percent evaluation; severe 
displacement warrants a 20 percent evaluation.  Note: 
Dependent upon degree of motion and relative loss of 
masticatory function. 38 C.F.R. § 4.150, Diagnostic Code 9904 
(1993); 38 C.F.R. § 4.150, Diagnostic Code 9904 (2001).

The words "slight", "moderate" and "severe" as used in this 
Diagnostic Code is not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  See 38 C.F.R. 4.6 
(2001).

In this case, the veteran's temporomandibular dysfunction due 
to occlusion abnormalities and senile bone loss has been 
characterized as severe.  On the basis of both the 
interference with speech and mastication, the RO assigned a 
20 percent evaluation.  This is the maximum rating under 
Diagnostic Code 9904.

Under the provisions of Diagnostic Code 9905 [limited motion 
of temporomandibular articulation] in effect prior to 
February 17, 1994, any definite limitation interfering with 
mastication or speech warrants a 10 percent rating; motion of 
the jaw about the temporomandibular articulation limited to 
1/2 inch (12.7 millimeters) warrants a 20 percent rating; 
motion limited to 1/4 inch (6.3 millimeters) warrants a 40 
percent evaluation.  38 C.F.R. § 4.150, Diagnostic Code 9905 
(1993).

Under the current rating criteria found in Diagnostic Code 
9905, when the range of lateral excursion about the 
temporomandibular articulation is within 0 to 4 millimeters 
or when the range of inter-incisal motion about the 
temporomandibular articulation is from 31 to 40 millimeters, 
a 10 percent rating is warranted; an inter-incisal range of 
21 to 30 millimeters warrants a 20 percent rating is 
warranted; an inter-incisal range of 11 to 20 millimeters 
warrants a 30 percent evaluation; and an inter-incisal range 
of zero to 10 millimeters warrants a 40 percent evaluation. 
However, ratings for limited inter-incisal movement may not 
be combined with ratings for limited lateral excursion.  38 
C.F.R. § 4.150, Diagnostic Code 9905 (2001).

In this case, the veteran's interincisinal range of 
temporomandibular articulation is from 0 to 33 mm.  This 
would not support a 20 percent rating or higher under the old 
rating criteria.  It does fall within the range of a 10 
percent rating under the new criteria.  The lateral excursion 
-from 0 to 23 mm. on the left and from 0 to 24 mm. on the 
right - does not support a compensable evaluation; 
nonetheless, a compensable evaluation for lateral excursion 
could not be combined with one for limited inter-incisal 
movement.  

Although the veteran does not meet the criteria for a higher 
rating under Diagnostic Code 9905, the question remains 
whether he is entitled to an additional, separate 10 percent 
rating under this Diagnostic Code.  See Esteban v. Brown, 
6 Vet. App. 259 (1994) (Impairments associated with a 
veteran's service- connected disability may be rated 
separately unless they constitute the same disability or the 
same manifestation.). The main factor in evaluating 
disability under these diagnostic codes is the impairment of 
masticatory function.  Consequently, multiple separate 
ratings would amount to duplicative compensation for the same 
underlying disability, called pyramiding, which is precluded 
by regulation. 38 C.F.R. § 4.14 (2001).

The Board has considered whether the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 (2001) may provide a basis for an 
increased evaluation for service-connected cervical spine 
disability.  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that 38 C.F.R. §§ 4.40, 4.45, and 4.59 were not 
subsumed into the diagnostic codes under which the veteran's 
disabilities are rated, and that the Board has to consider 
the functional loss due to pain of a musculoskeletal 
disability under 38 C.F.R. § 4.40, separate from any 
consideration of the veteran's disability under the 
diagnostic codes. DeLuca, 8 Vet. App. at 206.

In this case, the functional limitation imposed by pain does 
not appear to approximate an inter-incisal range of 11 to 20 
millimeters.  Consequently, the Board concludes that a higher 
rating is not warranted under DeLuca.  

The Board has also considered whether the veteran is entitled 
to a "staged" rating for his service-connected 
temporomandibular joint dysfunction or the service connected 
bilateral hearing loss from March 9, 2000, but finds that at 
no time between during the pendency of these claims has 
either of the service-connected disabilities warranted more 
than a 20 percent evaluation or 10 percent evaluation, 
respectively.  See Fenderson, supra.

The VA regulations also provide that, in exceptional cases 
where the schedular evaluations are found to be inadequate, 
an extraschedular evaluation commensurate with average 
earning capacity impairment due exclusively to the service- 
connected disability may be approved, provided the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2001).  Because the 
evaluation of the veteran's hearing loss is based on a 
mechanical application of audiological findings to the charts 
contained in 38 C.F.R. § 4.85, the Board finds that referral 
for extraschedular consideration in connection with the 
claims for that disability is not appropriate.  However, even 
assuming, arguendo, that referral for such consideration 
would be appropriate, the Board finds that exceptional 
circumstances to warrant referral of this case for 
consideration of the assignment of an extraschedular 
evaluation for hearing loss have not been demonstrated in 
this case.  The record of this veteran before the Board does 
not contain evidence of an exceptional or unusual disability 
picture that would render impractical the application of the 
regular schedular standards.  In point of fact, the veteran 
has not been hospitalized for his hearing loss or joint 
dysfunction.  Moreover, while symptoms bother the veteran, 
there is no evidence that these disabilities precludes the 
veteran from being employed.  

In short, there is nothing in the record to suggest that the 
veteran's service connected tempormandibular joint 
dysfunction or bilateral hearing loss causes problems not 
contemplated by the pertinent rating criteria and the 
currently assigned evaluations.  Thus, extraschedular 
consideration is not warranted in this case. 


ORDER

Entitlement to a rating in excess of 20 percent for the 
service connected temporomandibular joint dysfunction is 
denied.

Entitlement to an increased compensable rating for the 
service connection right ear hearing loss prior to March 9, 
2000 is denied. 

Entitlement to a rating in excess of 10 percent for the 
service connected bilateral hearing loss from March 9, 2000 
is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

